Warner, J.
The defendant was not concluded from making a motion for a new trial, under the provisions of the 3670th section of the Code, on any legal or equitable ground, except the specified grounds of error taken and set forth in the bill of exceptions, which was dismissed in this Court. As to each of those grounds of error, he was concluded by the affirmance of the judgment, under the provisions of the Constitution, but not as to other grounds not embraced in the bill of exceptions, which was dismissed.
Let the judgment of the Court below be reversed.